--------------------------------------------------------------------------------

EXHIBIT 10(ee)
   
AMENDMENT NO. 3 TO ASSIGNMENT AGREEMENT
 
This Amendment No. 3 to the Assignment Agreement ("Third Amendment") is dated as
of November 23, 2010, by and between Westbridge Agricultural Products, a
California corporation ("Assignor") and Alejandro Tamayo Ibarra, a citizen of
Mexico ("Assicrnee"), with reference to the following facts:
 
a)   Assignor and Assignee entered into an Assignment Agreement dated August 15,
2008 (the "Original Agreement").
 
b)   The Original Agreement was amended by that certain Amendment No. 1 to the
Original Agreement signed by Assignee and Assignor and dated December 15, 2008
("First Amendment").
 
c)   The Original Agreement was amended by that certain Amendment No. 2 to the
Original Agreement signed by Assignee and Assignor and dated. March 2, 2009
("Second Amendment").
 
d)   The parties wish to again amend certain of the terms of the Original
Agreement with this Third Amendment.
 
e)   Together, the Original Agreement, the First Amendment, the Second Amendment
and this Third Amendment are herein referred to as the "Agreement," and the
capitalized terms used in this Third Amendment shall have the same meaning
ascribed to such terms in the Agreement except as otherwise specifically
provided in this Third Amendment.
 
Now, Therefore, for due consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows"
 
i)   The parties agree that the payment of US$450,000 due under the Agreement on
November 30, 2010 shall be made in the following installments:
 
(i)   US$50,000 wire transfer to he initiated on November 30, 2010;
 
(ii)   US$150,000 received no later than December 17 , 2010;
 
(ii)   US$100,000 received no later than April 30, 2011; and,
 
(iii)   US$150,000 received no later than September 30, 2011.
 
Additionally, in the event that any installment is not received when due,
Assignor may accelerate and make immediately due the entire remaining balance
under the Agreement. Additionally, if any payment is not timely received,
Assignee will pay to Assignor as a penalty an amount equal to 1% per month for
the entire amount of the de.S$450,000) regardless of the amount outstanding,
which penalty will be deemed nee as of December 1, 2010. Payment of the penalty,
if any, is due at the time of payment of the late installment or September 30,
2011, whichever occurs first. As illustration, if the payment due April 30,
2011, is not received until May 31, 2011, Assignee owes US$27,000 in a penalty
and that payment is due May 31, 2011.
 
 
1

--------------------------------------------------------------------------------

 
 
ii)   The Closing Date of the transaction set forth in the Agreement September
30, 2011.
 
iii)   Except as specifically set forth herein, the Agreement is unmodified and
is hereby ratified and remains in full force and effect.
 
iv)   This Third Amendment may be executed in one or more counterparts, each of
which shall be deemed to constitute an original, but all of which, when taken
together, shall constitute one and the same instrument, with the same effect as
if all of the parties to this Amendment had executed the same counterpart.
Facsimile signatures are acceptable to deliver and effectuate the terms of
this Third Amendment.
 
In Witness Whereof, the parties hereto have executed this Amendment as of the
date first above written.
   
ASSIGNOR: 
  ASSIGNEE:      
Westbridge Agricultural Products,
a California corporation
          By: /s/ Tina Koenemann   /s/ Alejandro Tamayo Ibarra     Tina
Koenemann, President   Alejandro Tamayo Ibarra             Witness for
Assignor:    Witness for Assignee:       /s/ Ivonne Sanchez Gomez   /s/
Francisco Angel Fernandez Hasbund Ivonne Sanchez Gomez   Francisco Angel
Fernandez Hasbund      

 

 
 
2

--------------------------------------------------------------------------------